DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language, content, and format for an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Extensive mechanical and design details of an apparatus should not be included in the abstract. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the first sentence repeats information given in the title and the remaining portions appear to be a restatement of the independent claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staveley et al. (US 20110161133),
Regarding claims 1, 8-10: Staveley discloses a computer-implemented method for integrating contextual information into a workflow for a wellbore operation (Figs. 1, 2). Staveley discloses a system for integrating contextual information into a workflow for a wellbore operation (Figs. 1, 2, [0029]-[0032]). Staveley discloses a memory comprising computer readable instructions and a processing device for executing the computer readable instructions for performing a method (Figs. 1, 2, abstr.; [0029]-[0032], [0035][). Staveley discloses defining, by a processing device, the workflow as a plurality of steps (Figs. 1, 2, [0029], [0032]). Staveley discloses defining, by the processing device, a contextual information field associated with at least one of the plurality of steps (Figs. 1, 2, [0029]-[0032]). Staveley discloses receiving, by the processing device, contextual information associated with the contextual information 
Regarding claims 2 and 11: Staveley discloses that the contextual information is a numeric value ([0015] - data can be numerical information).  
Regarding claims 5 and 14: Staveley discloses that controlling an aspect of the wellbore operation comprises controlling a downhole tool based at least in part on the workflow (Fig. 1; [0030]). 
Regarding claims 6 and 15: Staveley discloses that controlling an aspect of the wellbore operation comprises controlling a drilling operation based at least in part on the workflow (Fig. 1; [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley et al. (US 20110161133) in view of LeBlanc et al. (US 20160369616).
Staveley discloses the invention substantially as claimed and as discussed above.
Regarding claims 3 and 12: Staveley does not explicitly disclose that the contextual information is a graphical representation of a plurality of numeric values. However, Staveley disclose the use of a graphics port and therefore has the capability of producing graphics from data ([0034]). LeBlanc discloses that contextual information of data can be a graphical representation of a plurality of numeric values ([0035]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have represented the contextual information, of Staveley, as a graphic as taught by LeBlanc. As Staveley teaches the capability of graphics, it would have been within routine skill to display contextual information as a graphic. As the use of computer graphics is notoriously well-known in all technological arts, the selection of a graphics display would have been predictable with a reasonable expectation of success. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley et al. (US 20110161133) in view of Dashevskiy (US 20150331411).
Staveley discloses the invention substantially as claimed and as discussed above.
Regarding claims 4 and 13: Staveley does not explicitly disclose that the contextual information is received from a sensor monitoring a property of the wellbore . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley et al. (US 20110161133) in view of Mirra et al. (US 20130332862).
Staveley discloses the invention substantially as claimed and as discussed above.
Regarding claim 7: Staveley does not explicitly disclose that the contextual information field comprises a widget selected from a plurality of widgets. Mirra discloses that contextual information field (data filed) comprises a widget selected from a plurality of widgets (Fig. 15; [0128]-[0129]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized widget for displaying graphical information as taught by Mirra. As sophisticated graphics are notoriously well-known in the art, it would have been within 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-15 of US Pat. No. 10,928,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 15, of the instant application, are fully encompassed the subject matter of claims 1-15 of US Pat. No. 10,928,786.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/13/2022